The plaintiffs motion, filed May 16, 2016, for further reconsideration en banc in light of the Supreme Court's granting of certification in Reinke v. Sing, 328 Conn. 376, 179 A.3d 769 (2018), having been presented to the court, it is hereby ordered granted.The February 10, 2016 order* denying the plaintiffs petition for certification filed January 11, 2016, is ordered rescinded.It is further ordered that the plaintiffs petition for certification filed January 11, 2016, is granted, and the appeal is remanded to the Appellate Court with direction to reconsider its decision in light of Reinke v. Sing, 328 Conn. 376, 179 A.3d 769 (2018).MULLINS, J., did not participate in the consideration of or decision on this motion.